El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Se trata de una. moción de desestimación radicada por los apelados contra apelación interpuesta por el patrono en un caso de reclamación de salarios de acuerdo' con la Ley núm. 10 de 14 de noviembre de 1917 (II pág. 217), según posteriormente enmendada. El apelante fué notificado de la moción y no ha radicado oposición alguna a la misma. De la certificación expedida por la Secretaría de la Corte de Distrito de San Juan aparece lo siguiente:
Acogiéndose al referido estatuto, dieciséis obreros radi-caron conjuntamente su querella contra el patrono Martín Martell ante la Corte Municipal de San Juan, la cual dictó sentencia en 30 de marzo de 1944. Apelado el caso ante la Corte de Distrito de San Juan, ésta a su vez dictó sentencia a favor de ocho de los querellantes concediéndoles las si-guientes sumas: Lorenzo Galindo, $220.40; Jesús Ayala, $46.80; Pedro Cruz, $114.40; Ramón Padilla Ríos, $97.02; José Pastrana, $185.60; Ramón Marcón, $206; Alberto lia-rraza, $145.60; y Eusebio Colón, $62.65, incluyendo dicha sentencia las costas. El querellado apeló para este Tribunal y los querellantes radicaron la presente moción para desestimar.
Sostienen los apelados, (1) que la cuantía determinante de la jurisdicción apelativa de este Tribunal en casos origi-nados en las cortes municipales es la cuantía de la senten-cia, pero que en este caso la sentencia obtenida individual-mente por ellos es menor de $300, y por tanto deben consi-derarse separadamente las sumas concedidas en la sentencia y no el total de las mismas, y (2) que, no llegando ninguna de ellas a $300 debe desestimarse la apelación pqr falta de jurisdicción.
*116No es cierto que nuestra jurisdicción apelativa en loa casos originados en las cortes municipales se limita exclusivamente a aquellos en que la cuantía de la sentencia apelada exceda de $300. El artículo 295 del Código de Enjuiciamiento Civil, Ed. 1933, dispone que:
“Podrá establecerse apelación para ante el Tribunal Supremo contra las resoluciones de las cortes de distrito en los casos siguientes:
í i í”; # * í& # & =&
“2. De una sentencia de una corte de distrito dictada en ape-lación interpuesta contra resolución de riña corte inferior, dentro de los quince días después de registrada dicha sentencia, si el valor de la oosa redamada o cuantía ele la sentencia sin comprender frutos o intereses, excediera de trescientos dólares.” (Subrayado nuestro).
Desde 1913, en Nadal v. American Railroad Company, 19 D.P.R. 1080, interpretando dicho artículo se dijo:
“Para que podamos dar efecto a las palabras del estatuto debemos interpretarlo en el sentido de que al determinar la jurisdicción de esta Corte Suprema en casos de apelación contra sentencias de las cortes de distrito en casos procedentes de las cortes municipales, debe atenderse a la cuantía de la demanda o de la reclamación siempre cjue esa cuantía sea la ntateria a discutir en el recurso y a la cuantía de la sentencia cuando la de ésta y no la de la demanda sea la materia del recurso.”
La doctrina expuesta en este caso se ratificó en Gutiérrez v. Díaz, 20 D.P.R. 270, 271, Espinosa v. P. R. Telephone Co., 40 D.P.R. 518; Arzuaga v. Muñoz, 55 D.P.R. 106 y Filardi Hermanos v. Arbona, 59 D.P.R. 560.
De acuerdo con esta jurisprudencia, la cuestión a resolver en este recurso es la determinación de cuál es la cuantía de la sentencia de la cual apela el demandado Martell, es decir si debe tomarse como base de la cuantía jurisdiccional el total de las reclamaciones concedidas a los apelados o por el contrario la suma separada concedida a cada uno de ellos.
La cuestión es nueva en esta jurisdicción. Se trata de un caso iniciado bajo una ley especial la cual expresamente *117permite la acumulación de distintas reclamaciones de sala-rios en una misma demanda(1)
La concesión de ese derecho ha sido hecha a favor de los obreros y empleados con el fin de acortar y facilitar los pro-cedimientos en la reclamación de sus salarios. ¿Implica esto que deban acumularse asimismo las sumas concedidas indi-vidualmente a cada obrero con el fin de cubrir la cuantía ju-risdiccional apelativa? La pregunta debe contestarse en la negativa. (2)
La regla general prevaleciente a través de la jurispru-dencia se expone en 2 Am. Jur. 884 en el sentido de que “la acumulación en una demanda bien sea de demandantes o de demandados quienes ejercitan o se defienden de acciones se-paradas no tiene el efecto de ampliar la jurisdicción apela-tiva de una corte. Las reclamaciones de cada uno se consi-deran como pleitos separados y distintos y no pueden unirse o sumarse en apelación. Si la cuantía envuelta en cuanto a una de las partes no es suficiente para conferir jurisdicción Se desestimará el recurso en cuanto a ese apelante.” La regla fue aplicada por la Corte Suprema Nacional en el caso de Seaver v. Bigelows, 5 Wall 208 (1867) diciéndose: “Pol-lo tanto, sostener una apelación en esta clase de casos, donde intereses separados y distintos están en disputa, en una *118suma menor que la que requiere el estatuto, y donde la acu-mulación de partes es permitida por la mera indulgencia de la corte, para-su conveniencia y para ahorrar gastos, sería conceder un privilegio a las partes no concedido a otros liti-gantes lo que está prohibido por ley.”(3)
La regla fue aplicada a una reclamación de salarios en el caso de Miller v. Carlisle, 59 Pac. 785, donde cinco deman-dantes se unieron en una sola acción para reclamar sus res-pectivos derechos (mechanics’ liens) por trabajo realizado para los demandados. La reclamación de cada demandante se hacía por separado en la demanda, y aunque el total as-cendía a $1,100, ninguna excedía de $300. Una ley especial permitía la acumulación de las acciones, disponiendo que “cualquier número de personas reclamando gravámenes [liens] podrán unirse en una misma acción y cuando se comen-zaren acciones por separado la corte podrá consolidarlas.” La corte inferior dictó sentencia declarando sin lugar la re-clamación de gravámenes (liens) pero resolvió que los de-mandados adeudaban cierta suma a los demandantes. Los demandados apelaron para ante la Corte Suprema de California, cuya jurisdicción apelativa para esa fecha no com-prendía casos en que la cuantía reclamada fuera menor de $300. La corte resolvió, en parte, que al no haber prueba que demostrara una deuda común, y al declararse sin lugar sus derechos reclamados (“where their liens are defeated”), la sentencia que pudiera recaer sería individual a favor de cada demandante, ya que las demandas no podían acumularse para los efectos de dar jurisdicción a la corte cuando cada *119demanda individual caía bajo la cuantía jurisdiccional seña-lada por la Constitución del Estado.
Un caso similar al de autos fue el de Wallins Greek Collieries Co. v. Marshall, 290 S. W. 519, en el cual varios de-mandantes reclamaron salarios y solicitaron sentencia por la suma adeudada a cada uno de ellos y además por la suma total. La corte dictó sentencia, no por la suma total, sino que concedió individualmente a cada demandante una suma menor de $500 que se le debía bajo el contrato de trabajo. El demandado apeló y los demandantes presentaron moción solicitando la desestimación. De acuerdo con el estatuto vi-gente la cuantía para poder apelar a la Corte de Apelacio-nes de Kentucky tenía que ser mayor de $500 a menos que dicha corte expresamente concediera una apelación si el valor de la cosa en controversia, sin incluir intereses y costas, llegara a $200. Al declarar con lugar la moción de desesti-mación, la corte dijo:
“Es obvio que cada pleito es uno por un número de demandantes sosteniendo reclamaciones separadas debido a la violación de un contrato para su beneficio por el mismo demandado e igualmente obvio que así lo consideró la corte sentenciadora.
“Es claro, por tanto, que ninguno de los demandantes tenía interés alguno en cualquier sentencia separada dictada para beneficio de otro de los demandantes, porque si cualquiera de ellos quisiera hacer cumplir la sentencia separada dictada a su favor tendría derecho a ejecutarla, únicamente por la cantidad de tal sentencia y no tendría derecho a ejecutar ninguna de las demás sentencias separadas dic-tadas para beireficio de los demás demandantes.
‘ ‘ * # ###*,*
“lia sido resuelto muchas veces por esta corte que reclamaciones separadas y distintas de varios demandantes contra un demandado no pueden sumaise con el fin de conceder jurisdicción a esta corte en apelación. Claramente, por tanto, si la corte inferior hubiera deses-timado la petición de los demandantes en estas dos acciones, habiendo ellos reclamado numerosas sumas que se les debían, separadamente, no habiendo ningún demandante cuya reclamación llegara a $500 o más, ninguno de ellos hubiera podido, como'cuestión de derecho, pro-*120seguir una apelación a esta Corte. . . es obvio que el demandado contra quien se dictaron estas sentencias separadas, tampoco deba tener tal derecho.” (Pag. 520).
En igual forma en el caso de autos cada uno de los de-mandantes obtuvo una sentencia a su favor por una suma ménor de $300. Al ejecutarla sólo podía hacerlo por la suma concedida a cada uno de ellos sin tomar en consideración la concedida a los demás. La sentencia, al conceder una suma determinada a cada'demandante, tiene el mismo efecto que de haberse radicado ocho demandas se hubieran dictado ocho sentencias separadas. La acumulación de las distintas re-clamaciones autorizada por la ley especial con el fin de fa-cilitar, tanto para los litigantes como para la corte estos procedimientos sobre reclamación de salarios, cuando los obreros reclamantes trabajaron para un mismo patrono en una empresa común, no debe tener el efecto de variar la cuantía jurisdiccional apelativa de esta Corte. La cuantía de las sentencias en estos casos siendo menor de $300 en cada caso, procede la desestimación del recurso por falta de ju-risdicción.

 El segundo párrafo de la sección 1 de dicho estatuto (Ley núm. 10 de 14 de noviembre de 1917, según ha sido subsiguientemente enmendada), dispone que:
"Podrán acumularse en una misma querella las reclamaciones de todos los obreros y empleados de un mismo patrono que hubieran dejado de percibir sus salarios devengados en una obra común: . . .


Aun la regla 20 (o) de las Reglas de Enjuiciamiento Civil, la cual dispone ab initio que "Todas aquellas personas que aleguen cualquier derecho a un remedio, ya sea conjuntamente entre sí, separadamente, o en la alternativa respecto a o que sun'ja de la misma transacción, evento o serie de transacciones o eventos, podrán ser acumuladas en ima acción como demandantes, siempre que surja de la acción una cuestión de hecho o de derecho, común a todas. . . .” (Bastardillas nuestras), ha sido interpretada como únicamente una regla de pro-cedimiento cuyo propósito es el de remover los obstáculos procesales de la ley común, y sin efecto alguno en cuanto a los derechos sustantivos de las partes. Lansburgh & Bro. v. Clark, 127 F.2d 331.


Al mismo efecto véanse Winrod v. Wolters, 74 Pac. 1037, 1038; Wallins Creek Collieries Co. v. Marshall, 290 S.W. 519, 520; Troy Bank v. Whitehead & Co., 222 U.S. 39; Clark v. Paul Gray, Inc. 306 U.S. 583, 589; Thomson v. Gaskill, 315 U.S. 442, 446-7; Bolling v. Old Dominion Power Co., Inc., 25 S.E.2d 266, 268 (1943); Blanken v. Braslow, 33 A.2d 742 (1943); Division 525, Order of Ry. Conductors of America v. Gorman, 133 F. 2d 273; Sturgeon v. Great Lakes Steel Corporation, 143 F. 2d 819, 821 (1944); Monografía en 72 A.L.R. 193, Criterion of 3wisdiotional amount where several claimants are interested; 26 California Law Review 463. Cf. Nota (21) Avellanet v. P. R. Express Co., 64 D.P.R. 693.